—Order and judgment, Supreme Court, New York County (Sherry Klein Heitler, J.), entered on or about June 30, 1998 and on or about July 28, 1998, respectively, which granted plaintiff a divorce and awarded her, inter alia, maintenance in the amount of $36,000, to be paid in monthly increments of $1,500 for a period of two years, and counsel fees in the amount of $17,000, unanimously affirmed, without costs.
The court, after determining that the Referee had duly considered the factors set forth in Domestic Relations Law § 236 (B) (6) (a), properly exercised its discretion in increasing the recommended maintenance award to the wife, despite the relatively short duration of the marriage and her good health, in light of the marked disparity between the parties’ income and earning capacity (see, Denholz v Denholz, 147 AD2d 522, 524, lv dismissed 74 NY2d 715; see also, Brownstein v Brownstein, 167 AD2d 127, lv denied 77 NY2d 806). For the same *109reason, the court’s increase in the award of counsel fees was also proper (see, Weiss v Weiss, 213 AD2d 542; see also, Anonymous v Anonymous, 213 AD2d 183; Wexler v Wexler, 162 AD2d 326), particularly in light of the Referee’s finding that plaintiff wife’s monthly expenditures exceeded her income. Concur— Sullivan, J. P., Nardelli, Mazzarelli, Lerner and Buckley, JJ.